The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In one of the Information Disclosure Statements of January 21, 2021, the second listed non-patent literature document (Erikson et al.) was not considered because a complete copy (37 CFR § 1.98(a)(2); MPEP § 609.04(a)II) was not provided: wrong pages appear to have been submitted.  In the other of the Information Disclosure Statements of January 21, 2001, several dates of documents were omitted; the examiner added these dates, but Applicant may wish to review for accuracy.
The disclosure is objected to because of the following informalities:  On page 7, paragraph 0035, second to last line, “device” should be --devices--.  On page 12, paragraph 0048, the first line lacks proper grammatical syntax.  The sentence bridging pages 13 and 14 likewise lacks proper syntax.  On pages 15-17, paragraphs 0055 and 0058, reference characters 158 and 176b are not believed to be present in the drawings; in paragraph 0060, fifth line, “a”, first occurrence, should apparently be omitted.  On page 22, paragraph 0072, last line, “up” is misspelled.  On page 35, paragraph 0117, the sentence on the fifth and sixth lines lacks proper syntax.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-8 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  A redundancy exists on the last three lines of claim 4.  Claim 5 depends from itself.  In claim 21, “the limb-to-socket gap data”, “the first sensor”, “the predetermined socket-fit value”, “the command”, “the first actuator”, “the first panel”, and “the first opening” lack proper antecedent bases.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 9-10, 13-14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pacanowsky et al., US 8,480,759 B2.  Figure 12 illustrates a prosthesis 400 having a socket 463 configured to receive a liner arranged over a residual limb (abstract; column 3, lines 3-12); a first actuator coupled to and configured to advance and retract a first panel 461 through a first opening in a socket wall (Figure 3; column 2, lines 28-30); a first sensor coupled to the socket wall (column 5, line 27; column 11, lines 30-36) and configured to obtain limb-to-socket gap data corresponding to a distance between the residual limb and the socket wall (column 5, line 19: “location of tissue”; column 7, lines 13-15); and a processor 430 communicatively coupled to receive the gap data (column 3, lines 17-20; column 11, lines 34-36), to determine socket-size adjustments (column 10, lines 24-28 and 61-66; column 11, lines 8-29; column 13, lines 6-10), and to send commands to the first actuator to advance or retract the first panel 461 as appropriate (column 3, lines 21-26; column 4, lines 44-47; column 11, lines 1-7).  Predetermined socket-fit values are evident from column 3, lines 63-66; column 4, lines 39-40; column 7, lines 15-16; and column 11, lines 53-59.  Regarding claims 3, 9, and 14, sensors, openings, and panels are arranged at various anterior, posterior, medial, lateral, proximal, and distal locations suited to a particular residual limb (Figures 10-12; column 2, lines 7-12; column 4, lines 13-15; column 4, line 60, to column 5, line 3; column 5, lines 22-26; column 7, lines 15-16; column 12, lines 55-61).  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the pertinent passages referenced above.
Claims 2, 4, 11-12, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pacanowsky et al., US 8,480,759 B2.  Regarding claims 2 and 4, inductive sensors were common in the art at the effective filing date of the present invention and would have been obvious to one of ordinary skill in the art in order to determine tissue location (column 5, line 19) via a corresponding liner element (e.g., a metal patch) for detection by an inductive sensor in the socket wall.  Regarding claims 11-12 and 15-16, a distal sensor proximate the locking pin would have been obvious for controlling a distal panel (column 2, lines 43-45; sentence bridging columns 4 and 5; column 13, lines 16-18).  Regarding claim 20, the user defining predetermined socket-fit values would have been immediately obvious in order to ensure comfort, performance, and so on (column 2, lines 56-58; column 4, line 40; column 5, lines 8-11 and 27-32; column 11, lines 53-56).
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774